 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GUILLERMO TRUJILLO CRUZ,                            No. 2:18-cv-0193 KJM KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    M. CHAPPUIS,
15                        Defendant.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On November 8, 2018, the magistrate judge filed findings and recommendations, which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff filed objections to

23   the findings and recommendations (ECF Nos. 44, 47); defendant filed a response (ECF No. 46).

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   recommendation disposition of defendants’ motion to revoke plaintiff’s in forma pauperis status

27   to be supported by the record.

28   /////
                                                          1
 1          The court writes separately to clarify its reasons for adopting the recommendation to grant
 2   defendants’ motion and revoking plaintiff’s in forma pauperis status. As set out in the findings
 3   and recommendations, the following three actions were dismissed for failure to state a claim prior
 4   to the time this action was filed: Trujillo v. Sherman, No. 1:14-cv-1401 BAM, 2015 WL
 5   13049186 (E.D. Cal. 2015); Trujillo v. Ruiz, No. 1:14-cv-0975 SAB, 2016 WL 8999460 (E.D.
 6   Cal. 2016)1; and Cruz v. Gomez, No. 1:15-cv-0859 EPG, 2017 WL 1355872 (E.D. Cal. 2017).
 7   All three of these actions were dismissed by magistrate judges for failure to state a claim upon
 8   which relief may be granted; in each case, only plaintiff had consented to proceed before a
 9   magistrate judge and the cases were dismissed before service of process on any defendant. The
10   United States Court of Appeals for the Ninth Circuit has recently held that, although there is no
11   longer a “dispute that a magistrate judge lacks the authority to dismiss a case unless all parties
12   have consented to proceed before the magistrate judge,” a prisoner plaintiff “cannot escape” the
13   28 U.S.C. § 1915(g) consequences of such a dismissal “through an untimely collateral attack.”
14   Hoffman v. Pulido, ___ F.3d ___, 2019 WL 2910812 (9th Cir. July 8, 2019) (citing Williams v.
15   King, 875 F.3d 500, 504-05 (9th Cir. 2017)). Because the three cases cited above, all of which
16   constitute strikes under 28 U.S.C. § 1915(g), are no longer pending, a challenge to the three-
17   strikes consequence of each dismissal is precluded by Hoffman. Moreover, because these three
18   strikes are sufficient to require revocation of plaintiff’s in forma pauperis status, the court need
19   not and does not rely on the dismissal of plaintiff’s appeal in Trujillo v. Gonzalez-Moran, No. 17-
20   15200 (9th Cir. 2017), or the dismissal of Trujillo v. Gomez, No. 1:14-cv-1797 DAD DLB (E.D.
21   Cal. 2016), to support its decision.
22          Accordingly, IT IS HEREBY ORDERED that:
23          1. The findings and recommendations filed November 18, 2018, are adopted to the extent
24   consistent with this order;
25   1
      On Westlaw, this action is denominated Cruz v. Ruiz. Court records reflect that plaintiff’s
26   middle and last names are variously identified as either Cruz Trujillo or Trujillo Cruz. The court
     has confirmed that the plaintiff in this action and in the three actions identified as strikes in this
27   order are the same person with three strikes identified in this order by relying on the California
     Department of Corrections and Rehabilitation number assigned to the plaintiff in each action; that
28   number is the same in each of the four actions.
                                                         2
 1          2. Defendant’s motion to revoke plaintiff’s in forma pauperis status (ECF No. 22) is
 2   granted;
 3          3. Plaintiff’s in forma pauperis status (ECF No. 9) is revoked;
 4          4. Plaintiff is ordered to pay the $400.00 filing fee within twenty-one days from the date
 5   of this order; and
 6          5. This matter is referred back to the assigned magistrate judge for all further pretrial
 7   proceedings.
 8   DATED: August 5, 2019.
 9

10
                                                    UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
